Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 26, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  130627                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 130627
  v                                                                 COA: 264522
                                                                    Ottawa CC: 04-028191-FC,
  ADRIAN RYANEN SWAIN,                                               04-028175-FC
             Defendant-Appellant.
  _____________________________________

                                   AMENDMENT TO ORDER

         On order of the Court, the order of June 21, 2006 is amended to correct a clerical
  error by correcting the tet thereof to read as follows:

                 “On order of the Court, the application for leave to appeal the
         January 10, 2006 order of the Court of Appeals is considered and, pursuant
         to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this
         case to the Ottawa Circuit Court for a determination of whether defendant
         is indigent and, if so, for the appointment of appellate counsel, in light of
         Halbert v Michigan, 545 US ___; 125 S Ct 2582; 162 L Ed 2d 552 (2005).
         Appointed counsel may file an application for leave to appeal with the
         Court of Appeals, and/or any appropriate postconviction motions in the trial
         court, within twelve months of the date of the circuit court’s order
         appointing counsel, as, at the time defendant was denied counsel, he was
         entitled to file pleadings within twelve months of sentencing reather than
         six. See the former versons of MCR 7.205(F)(3), MCR 6.311, and MCR
         6.429. Counsel may include among the issues raised, but is not required to
         include, those issues raised by defendant in his application for leave to
         appeal to this Court. In all other respects, leave to appeal is DENIED,
         because we are not persuaded that the questions presented should now be
         reviewed by this Court.

                We do not retain jurisdiction.”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 26, 2006                       _________________________________________
                                                                               Clerk